 MIE (Rev. 10/18) Order Directing Plaintiff to Complete Service Documents and for Service of Process by the U.S. Marshal



                                                       UNITED STATES DISTRICT COURT
                                                       EASTERN DISTRICT OF MICHIGAN


Aqeel Mixon,


                         Plaintiff(s),                                                 Case No. 19-13150

 v.                                                                                    Hon. Terrence G. Berg

Experian National Consumer Assist Center,


                         Defendant(s).
                                                                             /

                          ORDER DIRECTING PLAINTIFF TO COMPLETE SERVICE DOCUMENTS
                              AND FOR SERVICE OF PROCESS BY THE U.S. MARSHAL

                The Court having considered and granted Plaintiff’s in forma pauperis application and being

 otherwise fully informed;

                 IT IS HEREBY ORDERED that Plaintiff complete and present to the Clerk’s Office the following

 documents to effect service in this case within fourteen (14) days of the date of this Notice:

                             • One (1) copy of the complaint for each defendant;
                             • Two (2) USM 285 forms for each defendant;
                             • Three (3) summonses for each defendant.

                 IT IS FURTHER ORDERED that the Clerk is directed to process this case for service upon receipt of

 the properly completed documents listed above; and the U.S. Marshal is directed to serve a copy of the complaint,

 summons and this order upon each defendant named in the complaint without prepayment of the usual costs for

 such service.

                 IT IS FURTHER ORDERED that Plaintiff file with the Court a signed U.S. Postal Service Certified Mail

 receipt – green card (PS Form 3811) after service is completed, to show proof of service of process.


 Date: December 3, 2019                                                                s/Terrence G. Berg
                                                                                       Terrence G. Berg
                                                                                       U.S. District Judge
